Case 20-10343-LSS Doc 3657

Justice Lauri Selber Silverstein
BSA Bankruptcy Case

824 Market Street

6" Floor

Wilmington, DE 19801
REFERFENCE SA-

Filed 05/12/21 Pagei1ofi

FILED
a AM 9: 1]

rR ICT OF DEL Awan:

Your Honor,

| am writing in regards to the BSA’s proposed settlement in this case. As someone who has been the victim of
sexual abuse in the forms of both verbal assault and sexual assault while in the care of my Scoutmasters, | can
honestly say | am disgusted. It is not enough for the BSA to say they will make things right. The BSA talks about
honor and doing the right thing. Understand, it not about money in principle. But a $6000 payment and an apology
cannot make up for the years of self-doubt, anger and regression. | personally know that seeing the Scoutmasters
as they received rewards and talked about excitement for new members made me physically sick. | wondered how

long it would be before during a knot tying event one _migh told if they can't escape then he will be
made to “pay the Price” which was being ones,

| do recognize that not every scoutmaster is a predator and that there are adults that care in an appropriate way
for boys in this organization. But | also know that there were list of known accused leaders that have been swept
out of the public eye. This organization purposefully put boys like me in harms way. | know that they did not truly
protect us as they should have and | see very little advantage in letting them continue as an organization with what
amounts to slap in the wrist and shush money.

My regrets, everyday revolve around the fact that the scoutmasters and assistants has me so convinced that
coming forward or saying anything at the time would be bad for me and everyone else. | regret not having the
courage to talk later in life for fear of embarrassment, or worse, fear of being rejected as a liar that | know my
inaction has cost other boys the same sexual abuse | received. | won't be silent any longer.

You have the ability to reject this “Offer” | can tell you that if this is sent to a vote | will vote NO! | would rather see
this organization be dismantled bit by bit than to allow them to shrug me off and the others who truly suffered
over the years.

| am not an eloquent speaker, my autocorrect is working overtime to make this letter seem even remotely
adequate for the task of begging you to see that this offer is not appropriate. | truly can't name a number or an
amount that would help me move past the guilt and shame and the nightmares and the PTSD go away, but | do
know the cost of therapy, | know that $6000 isn't enough for even a full year of sessions... | know that when this
lawsuit came out | didn’t get excited for money, or feel | was finally going to be free of the memories and the
nightmares, | just thought: Finally the BSA will admit the truth and make it right.... well just like the Scoutmaster
and assistants who passed me around to be abused in the past, they once again are taking us helpless victims and
passing us around to the financial is and trying to get away with nothing more than a slap on the wrist of

   

 
